UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1734



WESLEY EDWARD SMITH, III,

                Plaintiff - Appellant,

          v.


CHARLESTON COUNTY SCHOOL DISTRICT,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cv-02177-DCN)


Submitted:   August 21, 2008                 Decided:   August 25, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley Edward Smith, III, Appellant Pro Se.   Daniel Francis
Blanchard, III, Alice F. Paylor, ROSEN, ROSEN & HAGOOD, LLC,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wesley Edward Smith, III, appeals the district court’s

order denying his motion for reconsideration as untimely.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        Smith v.

Charleston County School District, No. 2:06-cv-02177-DCN (D.S.C.

May 8, 2008).   We deny Smith’s application for leave to proceed in

forma pauperis as moot, as in forma pauperis status has already

been granted.    We also deny Smith’s motion for oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                 2